51 F.3d 278
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Robert WHEADON, Appellant,v.Gerald HIGGINS, Appellee.
No. 94-3265EM.
United States Court of Appeals,Eighth Circuit.
Submitted:  Mar. 17, 1995.Filed:  Mar. 29, 1995.

Before McMILLIAN, FAGG, and HANSEN, Circuit Judges.
PER CURIAM.


1
Robert Wheadon appeals the district court's denial of Wheadon's petition for writ of habeas corpus.  The district court adopted the magistrate judge's report holding that Wheadon failed to show cause for his procedural default in state court.  Having carefully reviewed the record and the parties' briefs, we conclude that Wheadon's arguments are foreclosed by this court's contrary holdings in Lowe-Bey v. Groose, 28 F.3d 816, 818-20 (8th Cir. 1994), and Smith v. Lockhart, 882 F.2d 331, 334 (8th Cir. 1989).  We thus affirm the district court.  See 8th Cir.  R. 47B.